IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James M. McMaster and                  :
Mary Ellen McMaster, h/w,              :
                 Appellants            :
                                       :
           v.                          :     No. 628 C.D. 2016
                                       :
The Township of Bensalem               :


                                    ORDER


            NOW, April 25, 2017, having considered appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge